By the Court.
The question of law, which the presiding judge certifies to have been the only one intended to be raised, cannot be decided upon this bill of exceptions. It does not" appear-whether, at the time of the original felonious taking, the defendant was or was not more than a marine league from the shore, or was in an American or in a foreign boat or vessel. The only question of fact, upon which a special finding was asked of or made by the jury, was whether the place at which the goods were taken was more or less than three miles from the shore. The statement of the judge cannot show what the jury understood. There has been a mistrial.

Verdict set aside and new trial ordered.